Citation Nr: 1225299	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  04-15 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  He died in October 2001 and the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas.  

In a February 24, 2006, decision, the Board denied the appellant's claim and she appealed decision to the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the determination, in a July 11, 2008, memorandum decision.  In February 5, 2010, following completion of appropriate development efforts, the Board denied the merits of the appellant's claim.  She appealed the aforementioned Board decision to the Court and in an October 28, 2011, memorandum decision, the Court vacated the Board decision and remanded the matter for compliance with the Court order.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The appellant presently seeks service connection for the Veteran's cause of death.  The death certificate indicates that the Veteran died on October [redacted], 2001, listing the immediate cause of death as congestive heart failure and the underlying causes of death as renal failure and a past liver transplant.  At the time of death, the Veteran had no service-connected disabilities.  Specifically, consistent with statements submitted by the Veteran prior to his death, the appellant maintains that the Veteran contracted hepatitis during his military service in Korea, from approximately March 1967 to July 1968, which resulted in his need for a liver transplant and ultimately caused his death.  

The October 2011 memorandum decision ordered the Board to obtain a medical opinion that is clearly based on application of the correct legal standard.  As such, the Board is without discretion and must remand the claim to comply with the Court's order.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran's claims folder to be reviewed by an appropriate VA examiner to determine the nature, extent and etiology of his claimed hepatitis.  The claims folder should be made available and reviewed by the examiner, with such review noted in the provided examination report.  The examiner should opine 
      (a) whether it is likely, unlikely, or at least as likely as not that the Veteran developed clinical manifestations of acute viral hepatitis during his period of active military service and, if so:

      (b) indicate if such condition was self-limited and resolved without chronic residual or progressed to a form of chronic viral hepatitis; and

      (c) if chronic viral hepatitis was a complication of in-service acute viral hepatitis, opine as to the likelihood chronic viral hepatitis either caused or contributed to cause the Veteran's death.  

The provided medical opinions should reflect consideration of:

(i) the medical and lay evidence of record, including the Veteran's account of symptomatology, as well as that of his family;
(ii) the October 2001 certificate of the Veteran's death; 
(iii) the Veteran's June 1968 separation Report of Medical History and Report of Medical Examination; 
(iv) VA hospital discharge records, dated in October 1979, July 1987, March 1988, April 1988 and May 1988; 
(v) a July 28, 1988 VA clinical record; 
(vi) respective July 1992 VA examination reports; 
(vii) a September 1992 private operation report; 
(viii) an October 1992 private hospital discharge record;
(ix) an April 20, 1993, statement from private physician S. Vera, M.D.; 
(x) the September 5, 2002, and October 16, 2003 statements of a VA hematologist; 
(xi) the October 16, 2003, statement of a VA physician; (xii) the April 2009 VA medical opinion; and 
(xiii) any other evidence deemed relevant.

A clear rationale for all opinions and a discussion of the facts and medical principals involved would be of considerable assistance to the Board.  

2.  Then, the RO should readjudicate the appellant's claim, considering all of the evidence submitted to VA following the September 2005 Supplemental Statement of the Case.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the appellant and her attorney.  After they have been afforded an adequate opportunity to respond, the issue should be returned to the Board for further appellate consideration and review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



